                    IN THE UNITED STATES DISTRICT COURT FOR THE

                             EASTERN DISTRICT OF VIRGINIA

                                       Alexandria Division

UNITED STATES OF AMERICA                             )
                                                     )
               v.                                    )
                                                     )       No. 1:18-CR-457-AJT
BIJAN RAFIEKIAN, et al.,                             )
                                                     )
       Defendants.                                   )

                GOVERNMENT’S MEMORANDUM REGARDING THE
           CRIME-FRAUD EXCEPTION TO THE WORK PRODUCT DOCTRINE

       As directed by the Court at the June 13, 2019, hearing, the United States sets out below

why the work product doctrine does not apply on the facts of this case and why, even if it were to

apply, Rafiekian may not hide behind it. When the attorneys created the putative work product

at issue here, they did so based upon false information from Rafiekian which he gave them as

part of a scheme to further the crime in which he was engaged. In such circumstances, even as to

“opinion work product,” the guilty client may not use it to prevent the attorney from voluntarily

providing the information.

I.     THE DEFENDANT HAS FAILED TO ESTABLISH THE EXISTENCE OF A WORK PRODUCT
       PRIVILEGE.

       Fundamental to the work product doctrine is that the information or materials prepared by

the attorney must have been prepared in anticipation of litigation.

       [B]ecause litigation is an ever-present possibility in American life, it is more often
       the case than not that events are documented with the general possibility of
       litigation in mind. Yet, the mere fact that litigation does eventually ensue does
       not, by itself, cloak materials with work product immunity. The document must
       be prepared because of the prospect of litigation when the preparer faces an actual
       claim or a potential claim following an actual event or series of events that
       reasonably could result in litigation.
National Union Fire Insurance Co. v. Murray Sheet Metal Co., 967 F.2d 980, 984 (4th Cir.

1992) (citations and internal editing omitted, emphasis added).

       The burden of establishing this essential element – that the documents were prepared or

the information gathered because of litigation – is upon the party asserting the privilege, in this

case, the defendant. See, e.g., Solis v. Food Employers Labor Relations Ass'n, 644 F.3d 221, 232

(4th Cir. 2011) (“the party claiming the protection bears the burden of demonstrating the

applicability of the work product doctrine”). Here, the defendant has not made even an attempt

to establish that the information and materials at issue were prepared because of actual or

anticipated litigation. To establish the existence of the work product privilege, the defendant

would have to show much more than he has so far.

       First, the work product privilege may not be applied blanketly to whole categories of

documents or information.

       [B]ecause of the way the Funds have chosen to litigate this action—by failing to
       provide privilege logs or identify the litigation for which specific documents were
       prepared—we see no reason to reach the issue of whether the work product
       doctrine is subject to [an] exception. As the party claiming privilege, the Funds
       bear the burden of demonstrating the applicability of the privilege to specific
       documents.

Solis, 644 F.3d at 233.1 “Determining the driving force behind the preparation of each requested

document is therefore required in resolving a work product immunity question. National Union,

967 F.2d at 984 (emphasis added). See also, e.g., Church of Scientology v. U.S. Dep't of Justice,

30 F.3d 224, 236–37 (1st Cir. 1994) (attorney notes described as “marshalling facts and sources

of information created in contemplation of litigation” and other “generalized comments about all


1
  “To establish the applicability of the work product privilege, [the party asserting it] must show,
as to each document, that the work product in question was: (1) prepared by, or under the
direction of, an attorney and (2) was prepared in anticipation of litigation.” Rambus, Inc. v.
Infineon Techs. AG, 220 F.R.D. 264, 272 (E.D. Va. 2004) (Payne, J.) (emphasis added).


                                                 -2-
of the documents for which the work-product privilege was asserted” were insufficient to

establish the privilege).

        [A]t a minimum, [the party] seeking to withhold a document in its entirety under
        [the work product privilege] must identify the litigation for which the document
        was created (either by name or through factual description) and explain why the
        work-product privilege applies to all portions of the document.

Id.

        Of particular relevance here is the universal view that documents prepared and

information provided for regulatory purposes – such as a FARA filing – do not constitute work

product. “Thus, we have held that materials prepared . . . pursuant to regulatory requirements . . .

are not documents prepared in anticipation of litigation.” National Union, 967 F.2d at 984.

        The work product doctrine is not an umbrella that shades all materials prepared by
        a lawyer, however. The work product doctrine focuses only on materials
        assembled and brought into being in anticipation of litigation. Excluded from
        work product materials . . . are materials assembled . . . pursuant to public
        requirements unrelated to litigation.

United States v. El Paso Co., 682 F.2d 530, 542 (5th Cir. 1982) (internal edits omitted). See also

United States v. Textron Inc., 577 F.3d 21, 26 (1st Cir. 2009) (“work papers were independently

required by statutory and audit requirements and . . . the work product privilege does not apply”);

Suggs v. Whitaker, 152 F.R.D. 501, 505–06 (M.D.N.C. 1993) (“a court must be satisfied that the

document or tangible thing was not created . . . pursuant to laws, regulations or other

obligations”).

        For all that appears in the record of this case, the documents prepared and the information

collected were – at least from the attorneys’ perspective – simply for FIG’s FARA filing. The

defendant has not demonstrated otherwise for any of the documents or information he seeks to

protect, much less for each individually as the courts have required. Accordingly, the work

product privilege is not available to him.


                                                -3-
II.    THE CRIME-FRAUD EXCEPTION VITIATES ANY PUTATIVE WORK PRODUCT PRIVILEGE.

       As with the attorney-client privilege, the work product privilege is lost when the

attorney’s help is sought for the purpose of furthering a crime or fraud. “[W]e have held that the

party invoking the crime-fraud exception must make a prima facie showing that (1) the client

was engaged in or planning a criminal or fraudulent scheme when he sought the advice of

counsel to further the scheme, and (2) the documents containing the privileged materials bear a

close relationship to the client’s existing or future scheme to commit a crime or fraud.” In re

Grand Jury Proceedings #5, 401 F.3d 247, 251 (4th Cir. 2005).

       In deciding upon the crime-fraud exception to the work product privilege, courts have

applied different requirements depending upon whether the materials constitute “fact work

product” or “opinion work product.” “By ‘fact work product’ we are referring to those

documents prepared by the attorney which do not contain the mental impressions, conclusions or

opinions of the attorney. ‘Opinion work product’ is work product that contains those fruits of the

attorney’s mental processes.” In re Doe, 662 F.2d 1073, 1076 (4th Cir. 1981). Opinion work

product is given more protection for precisely that reason – that it involves the attorney’s mental

impressions. “[T]he privilege protects not just the attorney-client relationship but the interests of

attorneys to their own work product.” In re Grand Jury Subpoena, 870 F.3d 312, 316 (4th Cir.

2017) (internal quotation and citation omitted) (emphasis added). See also In re Doe, 662 F.2d

at 1079 (“It is true that the lawyer has the ultimate expression of the work product rule, inasmuch

as it is his work product and his unfettered representation on behalf of the client which is being

protected.”) (emphasis added); In re Sealed Case, 676 F2d 793, 809 (D.C. Cir. 1982 (“The work

product privilege protects . . . a complex of individual interests particular to attorneys that their

clients may not share.”). As the Court said in Hickman v. Taylor, 329 U.S. 495, 512 (1947), the

reason for giving heightened protection to opinion work product was that “[a]n attorney’s
                                                  -4-
thoughts, heretofore inviolate, would not be his own” and as a result, “[t]he effect upon the legal

profession would be demoralizing.” It is for this reason that the work product privilege, unlike

the attorney-client privilege, belongs both to the client and the attorney and either may claim it.

In re Grand Jury Subpoena, 870 F.3d at 316.

       It has been said that opinion work product “enjoys a nearly absolute immunity,” and that

a party seeking it must “demonstrate attorney knowledge of or participation in the client’s crime

or fraud.” Id. This is not the case, however, once the client’s crime or fraud has been

established and the attorney whose mental impressions are at stake has voluntarily agreed to

waive the privilege. In re Grand Jury Subpoenas, 561 F.3d 408, 413 (5th Cir. 2009) (“The party

intending crime or fraud cannot invoke the [opinion] work product doctrine, but if the other party

did not intend crime or fraud, that party can invoke it.”).

       In In re Grand Jury Subpoenas, a grand jury subpoenaed a law firm for materials that

included opinion work product. In the district court, the law firm asserted the work product

privilege and refused to comply with the subpoena. The client also asserted the privilege. The

district court found that the government had established that the client had been engaged in a

crime when he consulted the law firm, but it also found that the innocent law firm had

established that the materials in questions did include opinion work product. Nevertheless, the

district court ordered their production. 561 F.3d at 410-411. The client appealed the district

court’s order, but significantly, the law firm did not. Under these circumstances, the Fifth

Circuit held that the guilty client could not assert the opinion work product privilege.

       In this case, there is no suggestion that Law Firm or Lawyer engaged in criminal
       or fraudulent conduct or gave advice intending to further such conduct. They
       therefore could, as they did before the district court, invoke the work product
       privilege for the relevant documents. Law Firm and Lawyer, however, do not here
       appeal: only the appellants do. And the appellants’ right to invoke the privilege
       has been forfeited by a showing, sufficient to overcome privilege, of their alleged

                                                 -5-
       intention of soliciting advice in order to further their criminal activities. . . . [T]he
       upshot is that since the crime-fraud exception applies to appellants as to these
       documents, the work product argument is not available to them.

Id. at 411-12 (emphasis added).

       Similarly, in In re Sealed Case, a grand jury subpoenaed the former general counsel of a

company in connection with an IRS investigation. The attorney was willing to surrender the

documents, but the company objected on the grounds that they were protected by the work

product privilege. Notably, the D.C. Circuit had “no doubt that all [of the] documents [were]

precisely the sort of ‘memoranda, . . . mental impressions,’ and ‘thoughts, heretofore inviolate’

for which the Hickman doctrine was fashioned.” 676 F.2d at 811. Nonetheless, the court

ordered that the documents be produced.

       According to Clark [v. United States, 289 U.S. 1, 14 (1933)], no privilege applies
       “where the relation giving birth to it has been fraudulently begun or fraudulently
       continued.” Therefore, an attorney’s opinion work product cannot be privileged if
       the work was performed in furtherance of a crime, fraud, or other type of
       misconduct fundamentally inconsistent with the basic premises of the adversary
       system. In some circumstances the attorney may be innocently involved in the
       client’s crime or fraud. But a guilty client may not use the innocence or
       ignorance of its attorney to claim the court’s protection against a grand jury
       subpoena. Unless the blameless attorney is before the court with an independent
       claim of privilege, the client’s use of an attorney’s efforts in furtherance of crime
       or fraud negates the privilege.

In re Sealed Case, 676 F.2d at 812. (footnotes omitted, emphasis added).

       In addition to the Fifth and D.C. Circuits, the Sixth Circuit has adopted the same holding:

       One court has interpreted Hickman as giving opinion work product nearly
       absolute immunity. But even this privilege can be waived by a client when the
       attorney was consulted in furtherance of a crime or fraud. However, since this
       privilege is jointly shared, an unknowing attorney may successfully assert the
       privilege even in the face of a client's fraud or crime.

In re Antitrust Grand Jury, 805 F.2d 155, 164 (6th Cir. 1986) (citations omitted).

       Whether the guilty client’s individual interests in the opinion work product are regarded

as “forfeited,” In re Grand Jury Subpoenas, 561 F.3d at 411-12, or “negate[d],” In re Sealed

                                                  -6-
Case, 676 F.2d at 812, or “waived,” In re Antitrust Grand Jury, 805 F.2d at164, in all

circumstances “[t]he privilege takes flight if the relation is abused.” Clark, 289 U.S. at 15. All

of these cases reflect the simple logic reflected in the Supreme Court’s holding in Clark: “A

client who consults an attorney for advice that will serve him in the commission of a fraud will

have no help from the law.” Id.

III.   CONCLUSION

       For these reasons, the United States respectfully requests that the Court rule in limine that

statements made by defendant Rafiekian to Covington & Burling and to Kristen Verderame are

not covered by the attorney-client privilege or the work product privilege because, inter alia, the

statements fall within the crime-fraud exception to those privileges.

                                                       Respectfully submitted,

                                                       G. ZACHARY TERWILLIGER
                                                       UNITED STATES ATTORNEY


                /s/                              By:                /s/
 Evan N. Turgeon                                       James P. Gillis
 Trial Attorney                                        Virginia Bar No. 65055
 Counterintelligence                                   John T. Gibbs
    and Export Control Section                         Virginia Bar No. 40380
 National Security Division                            Assistant United States Attorneys
 United States Department of Justice                   The Justin W. Williams
 950 Pennsylvania Ave., NW                                United States Attorney=s Office
 Washington, DC 20530                                  2100 Jamieson Avenue
 (202) 353-0176                                        Alexandria, VA 22314
 Evan.Turgeon@usdoj.gov                                (703) 299-3700
                                                       (703) 299-3982 (fax)
                                                       James.P.Gillis@usdoj.gov
                                                       John.Gibbs@usdoj.gov




                                                -7-
                                    CERTIFICATE OF SERVICE

       I hereby certify that on June 20, 2019, I electronically filed the foregoing using the

CM/ECF system, which will send a notification of such filing to counsel of record.

                                             Respectfully submitted,


                                                    /s/
                                             James P. Gillis
                                             Assistant United States Attorney




                                                -8-
